Title: To James Madison from Peder Blicherolsen, 6 July 1803 (Abstract)
From: Blicherolsen, Peder
To: Madison, James


6 July 1803, New Castle. Has received from the collector of Philadelphia “1 Letter and 4 pairs of papers and gazetts” for Monroe and Livingston in Paris, which “shall be duely and carefully delivered.” Repeats his thanks for JM’s support in the decision on the Danish brig Hendrick. Wishes “to recommend this cause to a continuation of the same support and protection for the next sitting of Congress.” Thought himself justified in the last session, given the president’s message and “the probable disposition of the members of the House,” in acquainting his government “with the particulars of this whole transaction, and with the nature of the decision.” His government received the information “with the greatest satisfaction.” Does not “harbour the smallest apprehension about the final issue of the affair.”
 

   
   RC (DNA: RG 59, NFL, Denmark, vol. 1). 4 pp.; docketed by Wagner as received 12 July.



   
   For the case of the Hendrick, see Blicherolsen to JM, 9 Feb., and JM to Jefferson, 22 Feb. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:312, 337–38).


